FILED
                             NOT FOR PUBLICATION
                                                                               FEB 8 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


HUNG NGOC HOANG, AKA Nghia Van                   No.   19-72953
Le; KIM HUE THI AU, AKA Minh Thien
Thi Nguyen,                                      Agency Nos.         A098-251-990
                                                                     A098-251-991
              Petitioners,

 v.                                              MEMORANDUM*

ROBERT M. WILKINSON, Acting
Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted February 3, 2021**
                               San Francisco, California

Before: SILER,*** RAWLINSON, and BUMATAY, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
      Petitioners Hung Ngoc Hoang and Kim Hue Thi Au, husband and wife, are

natives and citizens of Vietnam. They petition for review of the Board of

Immigration Appeals’ (BIA) denial of their motion to reopen their immigration

proceedings. We have jurisdiction under 8 U.S.C. § 1252(a)(1). We review the

BIA’s denial of the motion to reopen for an abuse of discretion, and we deny the

petition. See Aguilar Fermin v. Barr, 958 F.3d 887, 892 (9th Cir. 2020),

      The immigration court was not deprived of jurisdiction over petitioner’s

immigration proceedings. See Aguilar Fermin, 958 F.3d at 894-95 (holding that

“the lack of time, date, and place” in a notice to appear “did not deprive the

immigration court of jurisdiction” when that information was subsequently

provided and permitted an appearance).

      The BIA did not abuse its discretion when denying Petitioners’ motion as

untimely. Petitioners were not entitled to equitable tolling because they failed to

act with diligence, not seeking legal advice during a five and one-half year interval.

See Bonilla v. Lynch, 840 F.3d 575, 583 (9th Cir. 2016), as amended (upholding a




                                           2
finding of lack of diligence due to “a six year gap . . . in [the petitioner’s] pursuit of

legal advice”).1

      PETITION DENIED.




      1
        Because the BIA’s denial of the motion to reopen precluded consideration
of the merits of Petitioners’ claims, they are not properly before us on appeal. See
Toufighi v. Mukasey, 538 F.3d 988, 995 (9th Cir. 2008) (explaining that “our
jurisdiction is limited to review of the [BIA’s order] denying the motion to
reopen”).
                                            3